Case 7:18-cV-10204-VB Document 29 Filed 02/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X

SAMUEL INDIG, MEIR KAHANA, and ROBERT
KLEIN

Plaintiffs,

NOTICE OF MOTION 'I`O
~against- DISQUALIFY COUNSEL
THE VILLAGE OF POMONA, BRBTT YAGEL, Case No.: 18-cv-10204
LOUIS ZUMMO, LEON HARRIS, and DOR_IS
ULMAN
Defendants.
X

PLEASE 'I`AKE NOTICE that, upon the Declaration of Louis Zummo dated February
2l, 2019 and t5he Declaration of Christopher Riley dated February 25, 2019 and the
accompanying memorandum of laW, Defendants Village of Pomona, Bretl; Yagel, Louis Zummo,
Leon Harris, and Doris Ulman Will move this Court at The Hon. Charies L. Brient Jr. F ederal
Building and United States Courthouse, Room 620, 300 Quan‘opas Street, White Plains, NY as

soon as counsel may be heard for an order:

1) Disqualifying plaintiffs’ counsel Schlam Stone & Dolan, LLP, attorneys for plaintiffs
herein; and
2) Such other and further relief as this Couit may deem just, proper and equitable
PLEASE TAKE FUR’I`HER NOTICE that, pursuant to Local Civil Rule 6.1, any opposition
to this motion is due on or before March l2, 2019, and any reply papers in further support
thereof are due on or before March 19,2019.

Dated: White Plains, New York
February 26, 2019

 

Case 7:18-cV-1O2O4-VB Document 29 Filed 02/26/19 Page 2 of 2

TO: (BY ECF filing)
Schlam Stone & Dolan, LLP

Yours, etc.

    

       

Attorney for Defend rllage of Pomona, Brett
Yagel Louis Zug%:;§zon Harris and Doris Ulman
12 Water Street, Suit 02

White Plains, NY 10601

914/428-4010

Fax No (914) 948-4177

Rileycl @optonline.net

 

